Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144589                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  JERALD SOURS, III,                                                                                                 Justices
       Plaintiff-Appellee,
  v                                                                SC: 144589
                                                                   COA: 301328
  TITAN INSURANCE COMPANY,                                         Washtenaw CC: 10-000411-NF
       Defendant/Cross-Plaintiff-Appellee,
  and
  WESTFIELD INSURANCE COMPANY,
      Defendant/Cross-Defendant-Appellant.

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 27, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           h0618                                                              Clerk